IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,231-01


                    EX PARTE JAMES MICHAEL GIRALDO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W08-48759-N(A) IN THE 195th DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

manslaughther and sentenced to imprisonment for twenty years.

        On November 20, 2014, an order designating issues was signed by the trial court. And, on

May 7, 2015, pursuant to TEX . R. APP . P. 73.5, this Court granted the trial court an extension of one

hundred and twenty days to resolve the issue designated in its order. The habeas record has been

forwarded to this Court prematurely. We remand this application to the 195th District Court of
Dallas County to allow the trial judge to complete an evidentiary investigation and enter findings of

fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: June 10, 2015
Do not publish